Citation Nr: 0002729	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a low back disorder.


FINDING OF FACT

The veteran has not submitted competent evidence of a nexus 
between his current low back disability and any disease or 
injury during service.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder that he contends began with injuries during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of certain chronic diseases, including 
arthritis, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease 

and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In the veteran's service medical records, no complaints 
regarding the back were noted when he was examined in January 
1966 for entry into service.  The claims file contains 
outpatient treatment notes dated from 1967 to 1970.  In April 
1968, the veteran reported to sick call after he fell out of 
a rack.  He was found to have a possible muscle strain, with 
no finding of fracture on x-ray.  He was given an ace wrap 
and crutches.  A notation in the service medical records, 
dated in July 1968, indicated that replacement health records 
were being opened, as efforts to obtain the original record 
had failed.  In a medical history completed in July 1968, the 
veteran checked "yes" for recurrent back pain.  He wrote 
that he had back trouble when lifting something heavy 
straight up.  The reports of medical examinations of the 
veteran in July 1968 and on separation in February 1970 did 
not note any back disorders.

VA medical records reflect that the veteran was admitted to a 
VA hospital in July 1975.  He reported that he had been in 
good health until March 1975, when he felt something pop in 
his back while trying to pick up a heavy object at work.  He 
reported that he had continued to have periods of increasing 
low back pain, with radiation into the left lower extremity.  
During the hospitalization, a lumbar myelogram revealed a 
defect at the L4-L5 level, on the left.  The veteran had 
exploratory surgery, and the surgeon performed a bilateral 
removal of a herniated L4 disc, and a bilateral L4 
hemilaminectomy.

The veteran had a second back surgery at a VA hospital in 
June 1978.  At that time, he reported that he had done well 
after the 1975 surgery, until June 1978, when he felt 
something pop in his back while he was cutting grass at home.  
He reported back pain radiating into his left leg following 
that incident.  The June 1978 surgery consisted of a partial 
L4 hemilaminectomy on the left, and a left L4 disc removal.

Private and VA medical records reflect multiple, ongoing 
problems with the veteran's back.  Reports from private 
physicians Louis C. Blanda, Jr., M.D., and Stephen Goldware, 
M.D., dated in July 1980, indicated that the veteran 
sustained a back injury in November 1979, when lifting a 
piece of equipment in his work as an auto mechanic.  X-rays 
showed significant degenerative changes at L4-L5, with almost 
complete collapse of the disc space.  The veteran underwent a 
surgical lumbosacral fusion, from L4 to the sacrum, in June 
1980.

Private physician E. John Landherr, M.D., reported that the 
veteran underwent cervical spine surgeries in 1982 and 1985.  
An October 1987 report from private physician John R. 
Humphries, M.D., noted the veteran's history of low back 
injuries in 1975, 1976, and 1979, and neck injuries in 1982 
and 1983.  Dr. Humphries stated that the veteran was disabled 
due to his low back and neck disorders.  

Additional private medical records reflect that, on a number 
of occasions in 1992 through 1997, the veteran reported 
flare-ups of back pain.  X-rays taken in 1993 revealed 
degenerative changes and disc herniations at multiple levels 
of the lumbar spine.  X-rays taken in 1996 revealed 
degenerative disc disease in the veteran's thoracic spine.  
The veteran had cervical spine surgery in July 1997.

On VA medical examination in September 1997, the veteran 
reported a history of an acute lower back injury, probably 
lumbosacral strain, in service in 1968.  He reported that he 
had reinjured his back in 1975, due to excessive lifting.  He 
reported a history of low back surgeries in 1975, 1978, and 
1980.  He reported that he continued to have chronic low back 
pain.  The examiner's diagnosis was chronic low back strain, 
status post multiple surgical procedures.

In statements submitted in February 1998 and May 1998, the 
veteran reported that his duties during service involved 
climbing poles to repair communications lines.  He reported 
that he carried heavy equipment while doing his work.  He 
indicated that in Vietnam he had sometimes jumped from poles 
to avoid gunfire.  He stated that he had also fallen while 
attached to a pole by a harness.  He asserted that carrying 
heavy equipment, jumping, and falling had caused him low back 
pain.  He stated that he had reported his low back pain to 
medics on various occasions, and that he was usually placed 
on light duty for one or two days.

In September 1999, the veteran had a video conference hearing 
before the undersigned Member of the Board, in which the 
veteran presented testimony from the New Orleans RO, and the 
Board Member heard the testimony from the Board's offices in 
Washington, D.C.  The veteran reported that he had injured 
his back during service.  He stated that his duties had 
involved climbing telephone poles and installing telephone 
lines.  He stated that he had done that type of work while 
stationed in both Vietnam and North Carolina.  He reported 
that in 1966, in Vietnam, he jumped off of a telephone pole 
to avoid sniper fire.  He indicated that he injured his back 
at that time.  He reported that he saw a medic, who told him 
to take aspirin and take it easy.  He reported that in 1968, 
in North Carolina, he fell while working on a pole, and hung 
by a safety strap that was attached to his belt.  He reported 
that he hurt his low back at that time, and again saw a 
medic.  He stated that after the falls in 1965 and 1968 he 
had intermittent pain in his low back and in his lower legs.  
He indicated that he continued to have such pain for the 
remainder of his service and through the years after service.  
He reported that between 1970 and 1975, he was seen by a 
general practitioner, and he had physical therapy for his 
back and leg pain.  He reported that he was treated by an 
orthopedic surgeon beginning in 1975, when his back "finally 
just snapped."

Medical records show that the veteran currently has a low 
back disorder.  There is lay evidence, in the form of the 
veteran's statements since September 1997, that the  veteran 
had low back pain during service, after jumping and falling 
from telephone poles.  None of the physicians who has seen 
the veteran has provided any finding or opinion that it is 
possible that the veteran's current low back disorder is 
linked to any injury during service.  The record contains no 
medical diagnosis of arthritis of the veteran's lumbar spine 
within one year after his separation from service.  While the 
veteran has reported that he had low back pain during service 
that continued after service, his statements are not 
competent evidence that his current low back disorder is 
linked to any injury during service.  In the absence of 
competent evidence linking any injury or event during service 
to the veteran's current low back disorder, the Board finds 
that the claim for service connection for a low back disorder 
is not well grounded, and must be denied.


ORDER

A well grounded claim for service connection for a low back 
disability not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

